               Case 4:19-cr-00291-JD Document 33 Filed 01/21/20 Page 1 of 3



 1

 2

 3

 4                             IN THE UNITED STATES DISTRICT COURT
 5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                        OAKLAND DIVISION
 7     UNITED STATES OF AMERICA,                           Case No.: CR 19–291 JD
 8                    Plaintiff,                           STIPULATION AND ORDER
                                                           CONTINUING HEARING
 9            v.
10     PAULISHA TANNER,
11                    Defendant.
12

13          The above-entitled matter is currently scheduled for trial setting before this Court on
14   Wednesday, January 22, 2020. The parties are close to resolution, but are not prepared to
15   proceed with that resolution on January 22nd. Accordingly, the parties jointly stipulate and
16   move this Court for a continuance of the hearing set before this Court from January 22, 2020 to
17   February 19, 2020 at 10:30 a.m.
18          Counsel for both parties need additional time to investigate and finalize the resolution,
19   and stipulate that time may be excluded from the speedy trial clock pursuant to 18 U.S.C.
20   3161(h)(7)(B)(iv).
21          Therefore, for good cause shown the hearing currently scheduled on January 22, 2020
22   shall be vacated. The matter shall be continued until February 19, 2020 at 10:30 a.m. for
23   resolution or trial setting.
24   //
25   //
26   //
27   //
28   //


     STIP. ORD. CONTINUING HEARING
     TANNER, CR 19–291 JD
               Case 4:19-cr-00291-JD Document 33 Filed 01/21/20 Page 2 of 3



 1          The Court finds that the ends of justice served by granting this continuance outweigh the
 2   best interest of the public and defendant in a speedy trial, and accordingly excludes time under
 3   the Speedy Trial Act until the new date. The Court finds this exclusion necessary to permit for
 4   the effective preparation of defense counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. ORD. CONTINUING HEARING
     TANNER, CR 19–291 JD
                                                     2
               Case 4:19-cr-00291-JD Document 33 Filed 01/21/20 Page 3 of 3



 1

 2               IT IS SO STIPULATED.
 3
                         January 21, 2020         DAVID L. ANDERSON
 4                       Dated                    United States Attorney
                                                  Northern District of California
 5
                                                            /S
 6
                                                 HIGHSMITH, CHRISTIAAN
 7                                                Assistant United States Attorney

 8

 9                      January 21, 2020          STEVEN G. KALAR
                        Dated                     Federal Public Defender
10                                                Northern District of California
11                                                          /S
                                                  GRAHAM ARCHER
12                                                Assistant Federal Public Defender
13

14

15               IT IS SO ORDERED.

16
                     January 21, 2020
17                     Dated                      HON. JAMES   S DONATO
                                                  United States District Judge
18

19

20

21

22

23

24

25

26

27

28

     STIP. ORD. CONTINUING HEARING
     TANNER, CR 19–291 JD
                                             3
